Mason, J.
(dissenting) : The transaction between Anderson and Traylor by which their deal was closed may be described in different language, but it seems to me that it amounted to this: According to the original bargain Traylor, in payment for the stock of goods, was to deed the land to Anderson, who was to pay the difference, about $1000. Anderson found himself unable to carry out this arrangement, because he could not raise the money. A modification of the contract was therefore made, by which it was agreed that Traylor should borrow $3000 by a mortgage on the land, convey to Anderson the land subject to that lien, and pay him the difference between the value of the land as *568so encumbered and the amount of the invoice. This is substantially what was done. Viewed in this light the money paid by Traylor to Anderson was a part of the proceeds of the sale of the hardware and was available for the payment of the accepted order.